 Case 6:20-cv-00466-JDK-KNM Document 8 Filed 11/05/20 Page 1 of 2 PageID #: 20




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                               TYLER DIVISION

                                            §
BRANDON GOBER, #1942989,                    §
                                            §
      Plaintiff,                            §
                                            §
v.                                          §    Case No. 6:20-cv-466-JDK-KNM
                                            §
SHELLY BALDWYN,                             §
                                            §
      Defendant.                            §
                                            §

             ORDER ADOPTING REPORT AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE
          This action was referred to United States Magistrate Judge K. Nicole Mitchell

 pursuant to 28 U.S.C. § 636. On October 5, 2020, the Magistrate Judge issued a

 Report and Recommendation recommending that the action be dismissed without

 prejudice for want of prosecution and failure to obey an order of the Court. Docket

 No. 6.

          This Court reviews the findings and conclusions of the Magistrate Judge de

 novo only if a party objects within fourteen days of service of the Report and

 Recommendation. 28 U.S.C. § 636(b)(1). In conducting a de novo review, the Court

 examines the entire record and makes an independent assessment under the law.

 Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc),

 superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to

 file objections from ten to fourteen days). Here, Plaintiff did object in the prescribed

 period. The Court therefore reviews the Magistrate Judge’s findings for clear error



                                            1
Case 6:20-cv-00466-JDK-KNM Document 8 Filed 11/05/20 Page 2 of 2 PageID #: 21




or abuse of discretion and reviews his legal conclusions to determine whether they

are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989),

cert. denied, 492 U.S. 918 (1989) (holding that, if no objections to a Magistrate Judge’s

Report are filed, the standard of review is “clearly erroneous, abuse of discretion and

contrary to law”).

      Having reviewed the Magistrate Judge’s Report, the Court finds no clear error

or abuse of discretion and no conclusions contrary to law. Accordingly, the Court

hereby ADOPTS the Report and Recommendation of the United States Magistrate

Judge (Docket No. 6) as the findings of this Court. It is therefore ORDERED that

this case is DISMISSED, without prejudice, for want of prosecution and Plaintiff’s

failure to comply with an order of the Court. Finally, it is ORDERED that any and

all motions which may be pending in this case are hereby DENIED as MOOT.

        So ORDERED and SIGNED this 5th day of November, 2020.



                                               ___________________________________
                                               JEREMY D. KERNODLE
                                               UNITED STATES DISTRICT JUDGE




                                           2
